Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-12 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Matsushima (US 4,857,854) discloses a protection relay (Figures 1-7) comprising: 
an analog input circuit (comprising 13-17, Figure 1) to generate time-series data (output of 17, Figure 1) by detecting a signal indicating current or voltage in a power system (signal inputs from 12a, 12b, Figure 1, Column 3, lines 5-11) and performing Analog-to-Digital (A/D) conversion of the detected signal (16, Figure 1, Column 3, lines 12-21); and an arithmetic circuit to perform digital processing based on the time-series data (comprising 18, Figure 1, 18M, 22-26, Figure 2, Column 3, lines 21-31), the arithmetic circuit including: 
a first filter (comprising digital filter 22a, Figure 2) to attenuate or eliminate a DC component and at least some orders of harmonic components of the power system in the time-series data, and pass at least a part of a fundamental wave component of the power system in the time-series data, the first filter having a first window length (Figure 4, Column 3, lines 33-44, Column 4, lines 15-24, …“the filter effect of the filter represented by the equation (2) is to remove the d.c. component and even numbered harmonic components and to pass only odd numbered harmonics as shown in FIG. 4. ….”); 

an operation determination unit (comprising 26, Figure 2) to perform operation determination based on a result of output received from the filters and a switching control means (26 with input from 25a-25c which in turn receives inputs from 22a-22c and 24, Figure 2).
Matsushima does not disclose a coefficient calculation unit to multiply a value based on an output signal of the first filter by a first coefficient, multiply a value based on an output signal of the second filter by a second coefficient, and integrate multiplication results; 
the operation determination unit being to perform operation determination based on a result of integration by the coefficient calculation unit; and 
a coefficient setting unit to set the first coefficient and the second coefficient, wherein the coefficient setting unit decreases the first coefficient and increases the second coefficient when a failure of the power system is detected, and thereafter, changes the first coefficient and the second coefficient with a lapse of time.
Inagaki et al. (US 5,170,308) discloses a protection relay an analog input circuit (comprising 5, Figure 2) to generate time-series data (output of 5, Figure 2) by detecting a signal indicating current or voltage in a power system (signal inputs from 21, 22, 31, 32, Figure 2, Column 2, lines 44-48) and performing Analog-to-Digital (A/D) conversion of the detected signal (A/D in 5, Figure 2, Column 3, lines 53-62); and 
an arithmetic circuit to perform digital processing based on the time-series data (comprising 6-9, Figure 2, Column 3, line 62 - Column 4, line 9), the arithmetic circuit including a processor (comprising 6, Figure 2) and a coefficient setting section (comprising 9, Figure 2, Column 4, lines 5-9).
Andow et al. (US 4,073,008) discloses a coefficient calculation unit in a protection relay (Figure 4), to multiply a value based on an output signal/sampled data by a first coefficient (12, K1 coefficient multiplier, Figure 4), multiply a value based on an output signal/sampled data by a second coefficient (13, K2 coefficient multiplier, Figure 4) and integrate multiplication results (comprising 14, Figure 4).
Matsushima, Inagaki, and Andow, alone or in combination does not disclose the coefficient calculation unit to multiply the value based on an output signal of the first filter by the first coefficient, multiply the value based on an output signal of the second filter by the second coefficient; the operation determination unit being to perform operation determination based on a result of integration by the coefficient calculation unit; and 
the coefficient setting unit to set the first coefficient and the second coefficient, wherein the coefficient setting unit decreases the first coefficient and increases the second coefficient when a failure of the power system is detected, and thereafter, changes the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 1/20/2022